     Case 2:20-cv-02724-FMO Document 18 Filed 05/29/20 Page 1 of 1 Page ID #:283



1

2

3

4

5

6
                                   UNITED STATES DISTRICT COURT
7
                                CENTRAL DISTRICT OF CALIFORNIA
8

9
     IN RE ZETTA JET USA, INC., et al.,      )   Case No. CV 20-2724 FMO
10                                           )
                                             )        (BK Case No. 02:17-bk-21387 SK)
11                                           )
     ECN AVIATION, INC., et al.,             )
12                                           )   JUDGMENT
                         Appellants,         )
13                                           )
                  v.                         )
14                                           )
     JONATHAN D. KING,                       )
15                                           )
                         Appellee.           )
16                                           )

17
           IT IS ADJUDGED THAT the above-captioned appeal is dismissed without prejudice.
18
     Dated this 29th day of May, 2020.
19
                                                                      /s/
20                                                         Fernando M. Olguin
                                                        United States District Judge
21

22

23

24

25

26

27

28
